The Court
(Duckett, J., absent,)
instructed the jury that if the defendant, during his term, brought the old wooden stable, and fixed it on the lot by posts inserted in the ground and leaning against the wall of a house on an adjoining lot, not belonging to the plaintiff, and before the expiration of the term removed the stable, without injury or damage to the soil or to the other buildings of the plaintiff, either by the erecting or continuance or the removal of the stable; it was lawful for him so to do. The plaintiff became nonsuit.